In view of the decision of the appeal herein (post, p. 750), decided herewith, the motion to dispense with printing certain exhibits and portions of exhibits in the record on appeal from the order of the Surrogate’s Court of Suffolk county, entered December 19, 1938, is granted to the extent of permitting any party to the appeal to submit to the court on the argument or submission of the appeal the original exhibits or such portions thereof as are not printed in the record on appeal. Present — Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ.